315 S.W.3d 438 (2010)
In the Interest of: J.J.N., Appellant,
v.
JUVENILE OFFICER, Respondent.
No. WD 71404.
Missouri Court of Appeals, Western District.
July 27, 2010.
Patricia Harrison, St. Louis, MO, for appellant.
James E. Herbertson, Kansas City, MO, for respondent.
Before JAMES M. SMART, JR., P.J., JOSEPH M. ELLIS, and GARY D. WITT, JJ.


*439 Order

PER CURIAM:
J.J.N. appeals the Family Court's assumption of jurisdiction over him as a result of his careless and imprudent driving and driving without a license. He argues that the trial court erred in admitting his statements into evidence because the police officer did not provide Miranda warnings before J.J.N. told the police officer that he was the driver of the vehicle. Secondly, he contends that the trial court erred in finding sufficient evidence of careless and imprudent driving. Affirmed. Rule 84.16(b).